Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s response filed 12/17/20. Amended Claims 1, 3-10, 12, 14-15, 17-21 are pending. 
Regarding the prior drawing objections, applicant submitted replacement drawings on 12/17/20 that remedy one of the prior three objections by labeling boxes in Fig. 1. However, the other two objections remain. Regarding one of the objections, applicant argues “Notably, reconsideration of the objection to the numerals 52 and 54 is requested. Numerals 52 and 54 identify different magnets which are part of the motor 50. See paragraph 13. As such, it is submitted both numerals are proper.” (p. 7). Applicant’s arguments have been fully considered but are not persuasive. Reference characters 52 and 54 are directed to the same part, as shown in applicant’s Fig. 1:

    PNG
    media_image1.png
    138
    277
    media_image1.png
    Greyscale
  	Regarding the prior 112(a) rejection for written description, applicant has argued “The claims have generally been amended to address the Examiner's other objections. However, it is noted that the Examiner has objected to claims 16, 17 and 19 under the written description requirement, but has not identified a reason why, as the explained rejection only extends to the system claims 10-14.” (p. 7) Applicant’s arguments have been fully considered but are not persuasive. Claims 10-14, 16, 17, and 19 were rejected as failing to comply with the written description requirement. Prior Claim 16 depended on Claim 14 (which depended on Claim 10, which contained and continues to contain the language at 
Regarding the prior 112(b) rejections for indefiniteness, applicant argues “It is submitted with the amendments to claims 1 and 15, the higher and lowered frequency language is definite.” (p. 7). Applicant’s arguments have been fully considered but are not persuasive. At least the relative terminology contained in the claims continues to render the claims indefinite.
Regarding the previous prior art rejection of Taylor, this has been overcome as an anticipatory reference by the claim amendments to Claims 1 and 15. Regarding the previous prior art rejection of Jansen, this has been overcome as an anticipatory reference by the claim amendments to Claims 1 and 15. Regarding the previous prior art rejection of Keim, this has been overcome as an anticipatory reference by the claim amendments to Claim 10. Please see the following action for treatment of the currently amended claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 68 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "54" have both been used to designate the same part (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was 
Claims 1, 3-9 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
C. The state of the prior art.		
F. The amount of direction provided by inventor.
G. The existence of working examples.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Currently amended Claim 1 reads in part “said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. In applicant’s originally filed disclosure, Fig. 1 shows box 59 which the specification identifies as “control 59” ([013]). Control 59 is disclosed in the specification at three points, [013], [018], and [020]. None of these locations contain the language currently in the claims. The closest location to this language appears to be [020], which reads in part “Thus, as shown in the flowchart of FIG. 2, in a broad method of this disclosure, the control 59 monitors operation of the overall system 20 at step 100.” However the originally filed specification does not state that the control 59 determines an amount of movement of said component and varies a frequency of said pulse width modulation based upon the amount of movement, and such that said control increases the frequency when the amount of movement is 

    PNG
    media_image2.png
    851
    723
    media_image2.png
    Greyscale


Applicant’s originally filed disclosure teaches no further parts being present. Applicant’s originally filed disclosure teaches no further parts being needed. The state of the prior art would suggest further parts would need to be present to achieve the claimed subject matter (e.g. a sensor or transducer connected to the actuator to sense the position of the actuator, with the sensor or transducer then feeding a signal representative of this position to a computer; alternatively, a series of mechanical linkages and parts coupled to electrical parts). The inventor has provided direction away from such a scenario however by not including such parts in the originally filed disclosure. The direction 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1, 3-9 are not enabled.

Claims 10, 12, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 10, 12, 14, and 21 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
C. The state of the prior art.		
F. The amount of direction provided by inventor.
G. The existence of working examples.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Currently amended Claim 10 reads in part “said control varying the pulse width modulation of the voltage or the current based upon the amount of movement of said component to reach a desired 

    PNG
    media_image2.png
    851
    723
    media_image2.png
    Greyscale

Applicant’s originally filed disclosure teaches no further parts being present. Applicant’s originally filed disclosure teaches no further parts being needed. The state of the prior art would suggest 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 10, 12, 14, and 21 are not enabled.

Claims 15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 15, 17-20 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
C. The state of the prior art.		
F. The amount of direction provided by inventor.
G. The existence of working examples.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Currently amended Claim 15 reads in part “said fluid actuator being moveable to change the position of a component, and said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. In applicant’s originally filed disclosure, Fig. 1 shows box 59 which the specification identifies as “control 59” ([013]). Control 59 is disclosed in the specification at three points, [013], [018], and [020]. None of these locations contain the language currently in the claims. The closest location to this language appears to be [020], which reads in part “Thus, as shown in the flowchart of FIG. 2, in a broad method of this disclosure, the control 59 monitors operation of the overall system 20 at step 100.” However the originally filed specification does not state that the control 59 determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position. The specification does not state how the control 59 would monitor or determine an amount of movement of said component and varies a frequency of said pulse width modulation based upon the amount of movement. The drawings give no further insight as control 59 is shown connected to the remainder of the depicted parts by only one line, reference character 58, which the specification identifies as “supply 58”, described as “Winding 55 is supplied with current and voltage from a supply 58. Supply 58 is controlled by a control 59.” ([013]). 

    PNG
    media_image2.png
    851
    723
    media_image2.png
    Greyscale

Applicant’s originally filed disclosure teaches no further parts being present. Applicant’s originally filed disclosure teaches no further parts being needed. The state of the prior art would suggest further parts would need to be present to achieve the claimed subject matter (e.g. a sensor or transducer connected to the actuator to sense the position of the actuator, with the sensor or transducer then feeding a signal representative of this position to a computer; alternatively, a series of mechanical linkages and parts coupled to electrical parts). The inventor has provided direction away from such a scenario however by not including such parts in the originally filed disclosure. The direction provided by the inventor is one that does not rely on any sensor or transducer or further parts to detect movement of the component. The specification, drawings, and originally filed claims all provide direction away from the existence of such parts. The inventor has not referenced or pointed to the existence of any working example as described and claimed.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 15, 17-20 are not enabled.


Claims 21 is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
C. The state of the prior art.		
F. The amount of direction provided by inventor.
G. The existence of working examples.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Currently amended Claim 21 reads in part “said fluid actuator being moveable to change the position of a component, and said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. In applicant’s originally filed disclosure, Fig. 1 shows box 59 which the specification identifies as “control 59” ([013]). Control 59 is disclosed in the specification at three points, [013], [018], and [020]. None of these locations contain the language currently in the claims. The closest location to this language appears to be [020], which reads in part “Thus, as shown in the flowchart of FIG. 2, in a broad method of this disclosure, the control 59 monitors operation of the overall system 20 at step 100.” However the originally filed specification does 

    PNG
    media_image2.png
    851
    723
    media_image2.png
    Greyscale

Applicant’s originally filed disclosure teaches no further parts being present. Applicant’s originally filed disclosure teaches no further parts being needed. The state of the prior art would suggest further parts would need to be present to achieve the claimed subject matter (e.g. a sensor or transducer connected to the actuator to sense the position of the actuator, with the sensor or transducer then feeding a signal representative of this position to a computer; alternatively, a series of 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 21 is not enabled.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to read in part “said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position’ in the application as filed.

Claims 10, 12, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to read in part “said control varying the pulse width modulation of the voltage or the current based upon the amount of movement of said component to reach a desired position”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘said control varying the pulse width modulation of the voltage or the current based upon the amount of movement of said component to reach a desired position’ in the application as filed.

Claims 10, 12, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 10 recites “said magnetic motor controlling the supply of a fluid to a spool valve”. This does not appear to be supported by the original specification and drawings. In applicant’s Fig. 1, the motor 50 is shown. As best understood, drive motor 50 (with magnets 52, 54) is not responsible for controlling the supply of fluid to spool valve 34; this appears to be a constant supply of fluid (annotated, arrow), not controlled by the magnetic motor, though examiner notes there is no part number for this supply of fluid. The disclosed invention does not agree with the claimed invention. 


    PNG
    media_image3.png
    857
    700
    media_image3.png
    Greyscale



Claims 15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 has been amended to read in part “said fluid actuator being moveable to change the position of a component, and said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘said fluid actuator being moveable to change the position of a component, and said 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to read in part “said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position”. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘said control determining an amount of movement of said component and varying a frequency of said pulse width modulation based upon the amount of movement, and such that said control increasing the frequency when the amount of movement is greater, and decreasing the frequency as the position of the component approaches a desired position’ in the application as filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-10, 12, 14-15, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 3 recites “a control”. This is indefinite. What is the structure of the “control”? Does this involve a mental step? What are the metes and bounds of “a control”?
	Claim 1, line 8 recites “a component”. This is indefinite. Claim 1, line 2 has already established “a component”. Does this refer to a second component? If the “component” in line 8 is a different component, then a different term should be used. If the two lines (line 2 and line 8) are referring to the same part, then the claim language should be amended to reflect this.
The term "increasing" in claim 1 is a relative term which renders the claim indefinite.  The term "increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "greater" in claim 1 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "decreasing" in claim 1 is a relative term which renders the claim indefinite.  The term "decreasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
The term "approaches" in claim 1 is a relative term which renders the claim indefinite.  The term "approaches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
The term "lowered" in claim 8 is a relative term which renders the claim indefinite.  The term "lowered" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed “lowered frequency of pulse width modulation” is indefinite as a result. This compounds the issues present in Claim 1.
The term "higher" in claim 8 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed “higher frequency” is indefinite as a result. This compounds the issues present in Claim 1.
Claim 10, line 2 recites “a control”. This is indefinite. What is the structure of the “control”? Does this involve a mental step? What are the metes and bounds of “a control”?
Claim 10, line 4 recites “said magnetic motor controlling the supply of a fluid to a spool valve”. This is indefinite. As best understood, magnetic motor 50 is not responsible for controlling the supply of fluid to spool valve 34; this appears to be a constant supply of fluid (annotated, arrow), not controlled by the magnetic motor, though examiner notes there is no part number for this supply of fluid:

    PNG
    media_image3.png
    857
    700
    media_image3.png
    Greyscale


Claim 12 recites the limitation "the frequency" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said control" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
 	Claim 15, line 7 recites “a component”. This is indefinite. Claim 15, line 4 has already established “a component”. Does this refer to a second component? If the “component” in line 7 is a different component, then a different term should be used. If the two lines (line 4 and line 7) are referring to the same part, then the claim language should be amended to reflect this.
The term "increasing" in claim 15 is a relative term which renders the claim indefinite.  The term "increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "greater" in claim 15 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "decreasing" in claim 15 is a relative term which renders the claim indefinite.  The term "decreasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
The term "approaches" in claim 15 is a relative term which renders the claim indefinite.  The term "approaches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
The term "lowered" in claim 17 is a relative term which renders the claim indefinite.  The term "lowered" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed “lowered frequency” is indefinite as a result. This compounds the issues present in Claim 15.
The term "higher" in claim 17 is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claimed “higher frequency” is indefinite as a result. This compounds the issues present in Claim 15.
Claim 21, line 2 recites “a component”. This is indefinite. Claim 10, from which Claim 21 depends, has already established “a component”. Does this refer to a second component? If the “component” in Claim 21 is a different component, then a different term should be used. If the two claims (Claim 10 and Claim 21) are referring to the same part, then the claim language should be amended to reflect this.
The term "increasing" in claim 21 is a relative term which renders the claim indefinite.  The term "increasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "greater" in claim 21 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “such that said control increasing the frequency when the amount of movement is greater” is indefinite as a result.
The term "decreasing" in claim 21 is a relative term which renders the claim indefinite.  The term "decreasing" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
The term "approaches" in claim 21 is a relative term which renders the claim indefinite.  The term "approaches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised “and decreasing the frequency as the position of the component approaches a desired position” is indefinite as a result.
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin teaches elements of the instant invention including a system comprising a magnetic motor, a spool valve, and pulse width modulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247.  The examiner can normally be reached on Tuesday-Thursday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745         

/THOMAS E LAZO/              Primary Examiner, Art Unit 3745